Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-16 rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Patent Pub. No. 2015/0357276) of record, in view of Ito (U.S. Patent Pub. No. 2011/0155438) of record.
	Regarding Claim 1
	FIG. 4 of Shimizu discloses a substrate (11) for an electronic device, comprising: a first layer included in a first side of the substrate, the first layer including dielectric material (45), wherein the first layer includes a first interconnect (46) coupled with a first via (45x), wherein: the first via is tapered from a first end to a second end, wherein the second end of the first via is larger than the first end; the first interconnect is coupled with the second end of the first via; and the first interconnect includes a first sidewall; a second layer included in a second side of the substrate, the second layer including dielectric material (35), wherein the second layer is in electrical communication with the first layer, the second layer includes a second interconnect (50) coupled with a second via (36), wherein: the second via is tapered from a third end to a fourth end, wherein the fourth end of the second via is larger than the third end; the second interconnect is coupled with the fourth end of the second via; the second layer is included in a second side of the substrate; and the second interconnect includes a second sidewall, wherein the second interconnect profile is rectangular in shape. 
Shimizu fails to disclose “the first sidewall is angled with respect to the second sidewall”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimizu, as taught by Ito, such that the first sidewall is angled with respect to the second sidewall. The ordinary artisan would have been motivated to modify Shimizu in the above manner for the purpose of allowing reliable connection (Para. 8 of Ito).

	Regarding Claim 2
	FIG. 1 of Ito discloses the first interconnect (42) is trapezoidal in shape. FIG. 4 of Shimizu discloses the second interconnect (46) profile is rectangular in shape.

	Regarding Claim 3
	FIG. 4 of Shimizu discloses a footprint of the first interconnect (46) is greater than a footprint of the second interconnect (50).

	Regarding Claim 4
	Modified Shimizu discloses the first sidewall is angled with respect to a surface of the substrate, and the second sidewall is perpendicular to the surface of the substrate.

	Regarding Claim 5


	Regarding Claim 6
	FIG. 4 of Shimizu discloses a substrate core (33-43), wherein: the first layer is located on a first side of the core; the second layer is located on a second side of the core; the first end of the first via is proximate the first side of the core; and the third end of the second via is proximate the second side of the core.

	Regarding Claim 9
	FIG. 4 of Shimizu discloses the first interconnect (46) is exposed on a first surface of the substrate, and the second interconnect (50) is exposed on a second surface of the substrate (35-45).

	Regarding Claim 10
	FIG. 4 of Shimizu discloses a substrate for an electronic device, comprising: a substrate core (33-43) having a first side and a second side; a first layer located on a first side of the substrate core, the first layer including dielectric material (35), wherein the first layer includes a first set of interconnects having a first interconnect (50), wherein: the first interconnect is coupled with a first via; the first via (36) is tapered from a first end to a second end, wherein: the first end is proximate the substrate core; and the second end is larger than the first end; the first interconnect is coupled with the second end of the first via; and the first interconnect includes a first sidewall; a second 
Shimizu fails to disclose “the first sidewall is angled with respect to the second sidewall”.
	FIG. 1 of Ito discloses a similar substrate, comprising a first interconnect (42) having a first interconnect profile, wherein the first interconnect profile is trapezoidal in shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimizu, as taught by Ito, such that the first sidewall is angled with respect to the second sidewall. The ordinary artisan would have been motivated to modify Shimizu in the above manner for the purpose of allowing reliable connection (Para. 8 of Ito).

	Regarding Claim 11
	FIG. 1 of Ito discloses the first interconnect (42) is trapezoidal in shape. FIG. 4 of Shimizu discloses the second interconnect profile is rectangular in shape.

	Regarding Claim 12
	Modified Shimizu discloses the first sidewall is angled with respect to a surface of the substrate, and the second sidewall is perpendicular to the surface of the substrate.

	Regarding Claim 13
	FIG. 4 of Shimizu discloses the first set of interconnects includes a third interconnect; the second set of interconnects includes a fourth interconnect; the first interconnect is space apart from the third interconnect at a first pitch; and the third interconnect is spaced apart from the fourth interconnect at a second pitch.

	Regarding Claim 14
	FIG. 4 of Shimizu discloses the first interconnect (50) is in electrical communication with the second electrical interconnect (46).

	Regarding Claim 15
	FIG. 4 of Shimizu discloses the first layer is coupled with the first side of the substrate core; the second layer is coupled with the second side of the substrate core.

	Regarding Claim 16
	FIG. 4 of Shimizu discloses a semiconductor die (81) in electrical communication with the substrate (11). 

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Ito, in view of Andry (U.S. Patent Pub. No. 2009/0280643) of record.
	Regarding Claim 7
	Shimizu as modified by Ito discloses Claim 1, comprising a first conductive layer included in the first layer. 
Shimizu as modified by Ito fails to disclose “a seed layer coupled to the dielectric material of the first layer”; “the conductive layer has a first grain structure”, “the seed layer has a second grain structure different than the first grain structure, a second conductive layer coupled to the seed layer, wherein the second conductive layer has third grain structure, and wherein the third grain structure is different than one or more of the first grain structure or the second grain structure”.
	FIG. 6 of Andry discloses a similar substrate, comprising a first conductive layer (22) included in the first layer, wherein the conductive layer has a first grain structure [0068], a seed layer (32) coupled to the first conductive layer, wherein the seed layer has a second grain structure [0074] different than the first grain structure; and a second conductive layer (34) coupled to the seed layer, wherein the second conductive layer has third grain structure [0078], and wherein the third grain structure is different than one or more of the first grain structure or the second grain structure. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shimizu, as taught by Andry. The ordinary artisan would have been motivated to modify Shimizu in the above manner for the purpose of optimally filling via structure while retaining excellent conductive metal to dielectric adhesion (Para. 16 of Andry).

	Regarding Claim 8
	FIG. 6 of Andry discloses a seam is located at an interface between the seed layer (32) and the first conductive layer (22).

Response to Arguments
Applicant’s arguments with respect to Claim 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892